Title: General Orders, 2 August 1775
From: Washington, George
To: 



Head Quarters, Cambridge, August 2nd 1775
Parole Hallifax.Countersign Geneva.


Capt. Oliver Parker of Col. Prescotts Regiment, tried by a General Court Martial whereof Col. Glover was President, for “defrauding his men of their advance pay, and by false Returns, imposing upon the Commissary, and drawing more Rations than he had men in his company, and for selling the provisions he by that means obtained” is by the Court found guilty of the whole charge against him and sentenced to be cashiered, mulcted of all his pay and rendered incapable of future service.
Capt. Christopher Gardner of Col. Varnums regiment, in the Rhode Island Brigade, tried by a General Court martial, whereof Col. Thomas Church was president, for “deserting his post,” is found guilty of the Crime, and unanimously sentenced to be cashiered, as incapable of serving his Country in any military capacity.
The General approves both the above sentences, and orders the Commanding Officers of the Regiments, to see the prisoners dismissed the army.
